Order filed April 28, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-21-00194-CV
                                  __________

     IN THE MATTER OF THE ESTATE OF ESTHER ABELL
                  DENTON, DECEASED


                         On Appeal from the County Court
                             Midland County, Texas
                          Trial Court Cause No. P14779


                                     ORDER
       On April 1, 2022, Douglas A. Denton, Appellant, filed in this court a Motion
to Stay Proceedings, Deadlines, and Limitations in this Cause, and to Permit an
Examination and Verification of the Court Reporter’s Record of the Hearings Held
on April 30, 2021, and on October 14, 2021. Appellant subsequently filed a “First
Amended” motion that otherwise bears the same title as the April 1 motion. In these
motions, Appellant disputes the accuracy and completeness of the reporter’s record
and asks that we remand this cause to the trial court for further proceedings regarding
the reporter’s record. Appellee, the administrator of the Estate of Esther Abell
Denton, filed a response in opposition to Appellant’s motion to stay; Appellee
requests that we deny the motion in its entirety.
      Because Appellant complains about the state of the appellate record and
because Appellant’s brief is currently due to be filed in this court on May 6, 2022,
we abate this appeal and remand the cause to the trial court so that the trial court
may conduct a hearing on these matters and, hopefully, enlighten this court regarding
the reporter’s record that has been filed in this cause. Appellant complains about
inaccuracies and, specifically, omissions in the reporter’s record. We have reviewed
both volumes of the reporter’s record that Appellant mentions in his motions—
Volume Two (from the April 30, 2021 hearing) and Volume Three (from the
October 14, 2021 hearing)—but we are unable to determine whether there are
inaccuracies or omissions without the aid of the trial court. We note that the trial
court paused the proceedings at one point during the October 14 hearing and that he
went “off the record” at another point during that same hearing. Thus, Appellant’s
recollection regarding the “unaccounted for” discussion may well have been a
discussion that occurred off the record and, therefore, was not recorded or
transcribed by the court reporter.
      However, in light of Appellant’s complaint, we abate this appeal and request
that the trial court conduct a hearing to determine, and clarify for this court, the
following:
      Whether the reporter’s record contains inaccuracies or omissions as alleged
      by Appellant. See TEX. R. APP. P. 34.6(e)(2)–(3).
Upon completion of the hearing, the trial court shall make any findings necessary to
address the concerns stated in this abatement order. The trial court’s findings shall
be included in a supplemental clerk’s record to be filed in this court on or before
May 31, 2022. A supplemental reporter’s record from the hearing shall also be
prepared and filed in this court on or before May 31, 2022.

                                          2
      Furthermore, Appellant is requested to make arrangements for additional
documents to be included in the supplemental clerk’s record. Upon our review
of the clerk’s record that was filed in this court on April 6, 2022, we note that it does
not contain any documents that were filed prior to October 14, 2021. Therefore, it
is missing items that are required by Rule 34.5(a) of the Texas Rules of Appellate
Procedure.
      When the supplemental records are filed in this court, we will reinstate the
appeal. Appellant’s brief will be due thirty days after this appeal is reinstated.
      We dismiss as moot Appellant’s original Motion to Stay Proceedings,
Deadlines, and Limitations in this Cause, and to Permit an Examination and
Verification of the Court Reporter’s Record of the Hearings Held on April 30, 2021,
and on October 14, 2021, which was filed in this court on April 1, 2022. We grant
in part Appellant’s First Amended Motion to Stay Proceedings, Deadlines, and
Limitations in this Cause, and to Permit an Examination and Verification of the
Court Reporter’s Record of the Hearings Held on April 30, 2021, and on October 14,
2021, which was filed in this court on April 18, 2022. See TEX. R. APP. P. 34.6(e)(3).
The motion is granted only to the extent it requests relief authorized under
Rule 34.6(e) of the Texas Rules of Appellate Procedure. In all other respects, the
motion is denied.
      This appeal is abated.


                                                      PER CURIAM


April 28, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                           3